DETAILED ACTION
Claims 39, 40, 42-45, 52, 55, 56, 58, 60-66, 73, 74, and 77 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 39, 40, 42-45, 52, and 77, drawn to a method for treating a method for treating a microbial infection in a subject in need of treatment thereof, .
Group 2, claim(s) 55, 56, and 58, drawn to a method for reducing, diminishing, or ameliorating irritation two, or inflammation of, and I or to a skin region surrounding the eye, comprising topically administering a formulation comprising amount of ergothioneine (ERGO).
Group 3, claim(s) 60-66, 73, and 74 composition comprising ERGO, an antimicrobial and/or an anti-inflammatory agent, and a pharmaceutically acceptable carrier.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
specific type of antimicrobial agent (Groups 1)
specific type of antimicrobial agent OR anti-inflammatory agent (group 3)

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require 39 and 60.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 3 lack unity of invention because even though the inventions of these groups require the technical feature of administering ergothioneine to treat a microbial infection, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Martins-Green et al. (U.S. 2016/0338993 -cited in IDS filed 5/8/2020).  Martins-Green et al. teach a method for treating a microbial infection in a subject in need thereof comprising administering to the subject at least one antioxidant agent wherein the antioxidant agent decreases wound infection [reads on treating a microbial infection].  The antioxidant can be ergothioneine (paras. [0009], [0041]; claims 1, 4, and 8). Ergothioneine can be in a pharmaceutical composition comprising a pharmaceutically acceptable carrier (para. [0042]).  The compositions can include other pharmaceutical agents such as anti-viral agents.  Id.  Accordingly, there is no unity of invention between groups 1 and 3. 
Group 2 recites active method steps not found in group 1.  It is further noted that groups 1 and 2 may encompass different patient populations.  Accordingly, there is no unity of invention between groups 1 and 2.

If group 1 is selected, applicant is required to elect a single species of antimicrobial agent.
If group 3 is selected, applicant is required to elect a single species of antimicrobial agent OR anti-inflammatory agent.

A telephone call requesting an oral election was not made due to the complexity of the instant restriction/species election. It is proper for the Examiner to send a written restriction/election requirement whenever said restriction/election is deemed complex (see MPEP § 812.01).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KRISTINA M HELLMAN/Examiner, Art Unit 1654